Case 3:16-cr-00125-TJC-PDB Document 59 Filed 12/17/18 Page 1 of 2 PageID 586
              Case: 17-12684 Date Filed: 12/17/2018 Page: 1 of 1


                         UNITED STATES COURT OF APPEALS
                            FOR THE ELEVENTH CIRCUIT
                            ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                          56 Forsyth Street, N.W.
                                          Atlanta, Georgia 30303

David J. Smith                                                                     For rules and forms visit
Clerk of Court                                                                     www.ca11.uscourts.gov


                                      December 17, 2018

Elizabeth Warren
U.S. District Court
300 N HOGAN ST
JACKSONVILLE, FL 32202

Appeal Number: 17-12684-HH
Case Style: USA v. Jose Lantigua
District Court Docket No: 3:16-cr-00125-TJC-PDB-1
Secondary Case Number: 3:16-cr-00141-TJC-PDB-1

A copy of this letter, and the judgment form if noted above, but not a copy of the court's
decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
was previously forwarded to counsel and pro se parties on the date it was issued.

The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
was previously provided on the date of issuance.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Lois Tunstall
Phone #: (404) 335-6191

Enclosure(s)
                                                                    MDT-1 Letter Issuing Mandate
Case 3:16-cr-00125-TJC-PDB Document 59 Filed 12/17/18 Page 2 of 2 PageID 587
              Case: 17-12684 Date Filed: 12/17/2018 Page: 1 of 1


                          UNITED STATES COURT OF APPEALS
                                For the Eleventh Circuit
                                    ______________

                                          No. 17-12684
                                         ______________

                                    District Court Docket Nos.
                                    3:16-cr-00125-TJC-PDB-1,
                                    3:16-cr-00141-TJC-PDB-1


UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

versus

JOSE SALVADOR LANTIGUA,

                                             Defendant - Appellant.
                       __________________________________________

                       Appeal from the United States District Court for the
                                   Middle District of Florida
                       __________________________________________

                                           JUDGMENT

It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
entered as the judgment of this Court.

                                 Entered: September 20, 2018
                        For the Court: DAVID J. SMITH, Clerk of Court
                                       By: Djuanna Clark




ISSUED AS MANDATE 12/17/2018
